DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 04 February 2020, claims 90-108 are presently pending in the application, of which, claims 90, 94, and 101 are presented in independent form. The Examiner acknowledges amended claims 90, 94, and 101. No claims were cancelled or newly added. Claims 1-89 were previously cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 March 2021 has been entered.
 
Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 27 April 2020 have been withdrawn, unless otherwise noted in this Office Action.

Applicant's arguments filed 08 March 2020 with respect to claims 90-108 under 35 U.S.C. 103 have been fully considered but they are not persuasive. The Applicant argues:
(1) There is no motivation to combine the teachings of Johnson with the teachings of Hodjat.
The Examiner disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Johnson is directed to a sensor network having a plurality of sensors configured to provide information from the profiles to generate a set-point based upon an optimization program. Hodjat, see column 3, line 1 to column 4, line 40, is directed to an agent that receives user-input request to determine one or more paths through a network. Both are analogous art because they are directed to receiving feedback data within a time period and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was file to modify the teachings of Johnson with the teachings of Hodjat to include the claimed feature with the motivation to improve user preferences based on feedback.


The Examiner disagrees. The modified teachings of Johnson and Hodjat teaches the first feedback device (e.g. see paragraph [0178] and Figure 11, which discloses an agent) configured to reject at least one repetitive feedback (e.g. Hodjat, see paragraphs [0035-0039], which discloses an interface that provides feedback and allows the human user to reject it within a particular time period. See further paragraph [0212], which discloses feedback that is repeated recursively, where ‘is this yours?’ represents solicited feedback from the user. See further paragraph [0107], which discloses a repeat of a command, remarks indicating satisfaction or dissatisfaction, all as features of a feedback agent) entries within a predefined time window (e.g. Hodjat, see paragraphs [0106-0109, 0112], discloses a time period is provided to a given message (e.g. feedback) that indicates the responsiveness of the message. See further paragraph [0201], which discloses an agent determines whether a predetermined pause period has expired to receive feedback.).

No other argument was presented by the Applicant and therefore the Examiner maintains the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 90-108 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Joseph, et al (U.S. 2010/0262298 and known hereinafter as Johnson) in view of Hodjat, Babak, et al (U.S. 2002/0116350 and known hereinafter as Hodjat).

As per claim 90, Johnson teaches a system comprising: 
at least one computer; and 
a plurality of feedback devices configured to collect preference feedback and forward the preference feedback to the at least one computer (Johnson, see paragraph [0017], discloses the use of communication devices to provide feedback for setting a set-point of a reactive climate control device.), the preference feedback comprising a corresponding individual feedback of each of the feedback devices (Johnson, see abstract and paragraph ]0006], which discloses a computer system that learns from occupants f a room or group on how climate control system will calibrate or have calibrated based on input control system.), the plurality of feedback devices including a first feedback device that enables the corresponding individual feedback to be actuated at the first feedback device (e.g. Johnson, see paragraphs [0017, 0022-0024, 0058, and Figure 3, which discloses a plurality of devices are used to capture user feedback of temperature settings.) by an individual in periodic time intervals, predefined time intervals, random time intervals, substantially random time intervals and/or at substantially any time (e.g. Johnson, see paragraphs ; 
the at least one computer comprising at least one memory for storing a first set of data comprising at least: 
(i) the preference feedback from the plurality of feedback devices (e.g. Johnson, see paragraphs [0017, 0022-0024, 0058, and Figure 3, which discloses user feedback is provided based on the plurality of sensors.); 
(ii) a time corresponding to when the preference feedback was collected (e.g. Johnson, see paragraphs [0017, 0022-0024, 0058, and Figure 3, which discloses user feedback is provided over a period of time.); and 
(iii) how many times the first feedback device collected the corresponding individual feedback (e.g. Johnson, see paragraphs [0017, 0022-0024, 0058, and Figure 3, which discloses user feedback is provided to the user feedback database for the purpose of learning and calculating a comfort profile for the user.); 
the at least one computer further comprising at least one processor for: 
(i) aggregating the preference feedback from the plurality of feedback devices (e.g. Johnson, see paragraphs [0017, 0022-0024, 0058, and Figure 3, which an online learning module that aggregates user feedback data on a plurality of sensors.); 
(ii) constructing at least one group preference model based at least in part on at least part of the first set of data and one or more other measured physical parameters, wherein the at least one group preference model is based at least in part on a set of variables that are not directly observable (e.g. Johnson, see paragraphs [0017, 0022-0024, 0058,] and Figure 3, which discloses recording different time variables, where the ; and 
(iii) providing instructions based on the at least one group preference model, wherein the instructions provide input to maintain modeled group preferences within a certain range or to move the modeled group preferences towards a certain range while optimizing a predetermined resource (e.g. Johnson, see paragraph [0052], and Figure 3, which discloses the set point optimization uses the input information to balance the requirements to generate a best compromise or an optimized setting against which a climate control device will be operated.). 
Johnson does not explicitly teach the first feedback device configured to reject at least one repetitive actuation within a predefined time window.
Hodjat teaches the first feedback device configured to reject at least one repetitive feedback entries within a predefined time window (e.g. Hodjat, see paragraphs [0035-0039], which discloses an interface that provides feedback and allows the human user to reject it within a particular time period.).
Hodjat is directed to distributed parser of natural language input. Both are analogous art because they are directed to receiving feedback data within a time period and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was file to modify the teachings of Johnson with the teachings of Hodjat to include the claimed feature with the motivation to improve user preferences based on feedback.

As per claim 91, the modified teachings of Johnson with Hodjat teaches the system of claim 90, wherein the group preference model comprises a behavioral pattern (e.g. see paragraphs [0024, 0043-0045], which discloses a user feedback database that stores sensor data and may use specific information to affect the profiles of users.). 

As per claim 91, the modified teachings of Johnson with Hodjat teaches the system of claim 91, wherein the at least one processor further uses the aggregated preference information to update the behavioral pattern of at least the portion of the plurality of individuals (e.g. Johnson, see paragraphs [0024, 0043-0045], which discloses a user feedback database that stores sensor data and may use specific information to affect the profiles of users.). 

As per claim 91, the modified teachings of Johnson with Hodjat teaches the system of claim 90, wherein the group preference model comprises a preferences pattern of at least a portion of a plurality of individuals (e.g. Johnson, see paragraphs [0024, 0043-0045], which discloses a user feedback database that stores sensor data and may use specific information to affect the profiles of users.). 

As per claim 94, Johnson teaches a system configured for setting and/or adjusting at least one condition, the system comprising: 
a plurality of preference indication devices being configured to be used in a network and being located amongst and actuated by a plurality of individuals that have preference relating to the at least one condition (e.g. Johnson, see paragraphs [0017 and 0022-0024, and Figure 1, discloses sensors devices are configured in a sensor network.), the plurality of preference indication devices including a first preference indication device comprising: 
an interface configured to enable a first individual, of a plurality of individuals, to input preference information corresponding to the at least one condition (e.g. Johnson, see paragraphs [0017, 0022-0024, 0030, and Figure 1, which discloses thermostat interface is configured to provide user feedback based on comfort setting..); and 
a transmitter for transmitting the preference information (e.g. Johnson, see paragraphs [0017 and 0022-0024, and Figure 1, discloses a transmitter that transmits thermostat data to the sensor network.); 
at least one computer in communication with the plurality of preference indication devices via the network and receiving the preference information from the first preference indication device (e.g. Johnson, see paragraphs [0017 and 0022-0024, and Figure 1, discloses at least one computer configured to receive user feedback.); and 
a receiver for receiving information representative of an aggregate preference of the plurality of individuals from the at least one computer, the aggregate preference being based at least in part on aggregate preference information transmitted to the at least one computer by the plurality of preference indication devices, the aggregate preference information including the preference information and the number of times the first preference indication device collected the preference information (e.g. Johnson, see paragraphs [0017, 0022-0024, 0058, and Figure 3, which discloses a plurality of devices are used to aggregate feedback of user data and stored in a database.). 
Johnson does not explicitly teach the first feedback device configured to reject at least one repetitive actuation within a predefined time window.
 the first feedback device configured to reject at least one repetitive actuation within a predefined time window (e.g. Hodjat, see paragraphs [0035-0039], which discloses an interface that provides feedback and allows the human user to reject it within a particular time period.)
Hodjat is directed to distributed parser of natural language input. Both are analogous art because they are directed to receiving feedback data within a time period and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was file to modify the teachings of Johnson with the teachings of Hodjat to include the claimed feature with the motivation to improve user preferences based on feedback.

As per claim 95, the modified teachings of Johnson with Hodjat teaches the system of claim 94, wherein the at least one computer uses the preference information to construct a behavioral pattern of at least a portion of the plurality of individuals (e.g. Johnson, see paragraph [0024], which discloses a user feedback database that stores sensor data and may use specific information to affect the profiles of users.). 

As per claim 96, the modified teachings of Johnson with Hodjat teaches the system of claim 95, wherein the at least one computer uses the preference information to update the behavioral pattern of at least a portion of the plurality of individuals (e.g. Johnson, see paragraph [0024], which discloses a user feedback database that stores sensor data and may use specific information to affect the profiles of users.). 

(e.g. Johnson, see paragraph [0024], which discloses a user feedback database that stores sensor data and may use specific information to affect the profiles of users.). 

As per claim 98, the modified teachings of Johnson with Hodjat teaches the system of claim 97, wherein the at least one computer accumulates the aggregate preference information and uses the aggregate preference information to update the behavioral pattern of at least a portion of the plurality of individuals (e.g. Johnson, see paragraph [0024], which discloses a user feedback database that stores sensor data and may use specific information to affect the profiles of users.). 

As per claim 99, the modified teachings of Johnson with Hodjat teaches the system of claim 94, wherein the at least one computer uses the preference information to determine a preferences pattern of at least a portion of the plurality of individuals (e.g. Johnson, see paragraph [0024], which discloses a user feedback database that stores sensor data and may use specific information to affect the profiles of users.). 

As per claim 100, the modified teachings of Johnson with Hodjat teaches the system of claim 94, wherein the at least one computer accumulates the aggregate preference information and uses the aggregate preference information to determine a preferences pattern of at least a portion of the plurality of individuals (e.g. Johnson, see . 

As per claim 101, Johnson teaches a system comprising a plurality of devices, wherein: 
at least one feedback device of the plurality of devices, located amongst and actuated by a plurality of individuals providing feedback to the system, captures at least one feedback in one transaction (e.g. Johnson, see paragraphs [0017, 0022-0024, 0058, and Figure 3, which discloses a plurality of devices are used to capture user feedback of temperature settings.); 
upon each time the at least one feedback device captures the at least one feedback, the at least one feedback device sends the at least one feedback to at least one computer of the plurality of devices, the at least one computer communicating with the at least one feedback device over a network (e.g. Johnson, see paragraphs [0017, 0022-0024, 0058, and Figure 3, which discloses a plurality of devices are used to aggregate feedback of user data and stored in a database.); 
the at least one computer receives the least one feedback (e.g. Johnson, see paragraphs [0017, 0022-0024, 0058, and Figure 3, which discloses user feedback is provided to the system); 
the at least one computer uses the at least one feedback and how many times the at least one feedback evice captured the at least one feedback to construct a behavioral pattern of at least a portion of a plurality of individuals providing feedback (e.g. Johnson, see paragraphs [0017, 0022-0024, 0058, and Figure 3, which discloses user feedback is provided to the system); and 
the at least one feedback can be given at one or more of the following: 
periodic time intervals, predefined time intervals, random time intervals any time (e.g. Johnson, see paragraphs [0022-0024, 0044, 0058, and Figure 3, which discloses a learning module is provided that stores data form the user over time to create a comfort profile.). 
Johnson does not explicitly teach the first feedback device configured to reject at least one repetitive actuation within a predefined time window.
Hodjat teaches the first feedback device configured to reject at least one repetitive actuation within a predefined time window (e.g. Hodjat, see paragraphs [0035-0039], which discloses an interface that provides feedback and allows the human user to reject it within a particular time period.)
Hodjat is directed to distributed parser of natural language input. Both are analogous art because they are directed to receiving feedback data within a time period and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was file to modify the teachings of Johnson with the teachings of Hodjat to include the claimed feature with the motivation to improve user preferences based on feedback.

As per claim 102, the modified teachings of Johnson with Hodjat teaches the system of claim 101, wherein the at least one computer further uses the at least one received feedback to update the behavioral pattern of at least the portion of the plurality of individuals providing feedback (e.g. Johnson, see paragraph [0024], which discloses a user feedback database that stores sensor data and may use specific information to affect the profiles of users.). 

(e.g. Johnson, see paragraph [0024], which discloses a user feedback database that stores sensor data and may use specific information to affect the profiles of users.). 

As per claim 104, the modified teachings of Johnson with Hodjat teaches the system of claim 101, wherein the at least one computer accumulates the at least one received feedback and uses the accumulated data to update the behavioral pattern of at least the portion of the plurality of individuals providing feedback (e.g. Johnson, see paragraph [0024], which discloses a user feedback database that stores sensor data and may use specific information to affect the profiles of users.). 

As per claim 105, the modified teachings of Johnson with Hodjat teaches the system of claim 101, wherein at least 10, 100, 1000 or 10,000 devices of the plurality of devices individually capture the at least one feedback in one substantially simple transaction (e.g. Johnson, see Figure 4 which discloses a plurality of devices as part of the wireless network, see further paragraph [0017].); 
the at least 10, 100, 1000 or 10,000 devices of the plurality of devices individually send the at least one captured feedback to the at least one computer (e.g. Johnson, see Figure 4 which discloses a plurality of devices as part of the wireless network, see further paragraph [0017].); and 
(e.g. Johnson, see Figure 4 which discloses a plurality of devices as part of the wireless network, see further paragraph [0017].). 

As per claim 106, the modified teachings of Johnson with Hodjat teaches the system of claim 105, wherein a substantial portion of the plurality of devices may be part of a wireless network, and wherein the substantially simple transaction is a button press (e.g. Johnson, see Figure 4 which discloses a plurality of devices as part of the wireless network, see further paragraph [0017].). 

As per claim 107, the modified teachings of Johnson with Hodjat teaches the system of claim 105, wherein the at least 10, 100, 1000 or 10,000 devices of the plurality of devices individually send the at least one captured feedback to the at least one computer using a wireless network (e.g. Johnson, see paragraphs [0017] which discloses a wireless sensor is used to provide user feedback readings in the room.). 

As per claim 108, the modified teachings of Johnson with Hodjat teaches the system of claim 105, wherein the feedback is given by performing one single action (e.g. Johnson, see paragraphs [0023-0026 and Figure 2, which discloses feedback is provided based on climate control device controlled by the user.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        June 4, 2021